        Case 1:14-cr-00028-PGG Document 118 Filed 06/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-
                                                              ORDER
JOSE DELEON,
                                                          14 Cr. 28 (PGG)
                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the violation of supervised release hearing in this

action previously scheduled for June 22, 2020 is adjourned to August 19, 2020 at 11:00 a.m.

Dated: New York, New York
       June 20, 2020
